Citation Nr: 1342673	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-20 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another examination and opinion concerning the etiology of the Veteran's back disorder is needed prior to adjudication of his claim.

On the Veteran's August 1962 entrance examination, the examiner noted that the Veteran had occasional discomfort in the area of his lumbosacral spine, but examination was negative.  The examiner assigned a "2" for lower extremities on the PULHES medical profile.  See Odiorne v. Principi, 3 Vet. App. 456 (1992).   

Service treatment records reflect that the Veteran was admitted to the U.S. Naval Hospital in Oakland, California from February 11, to March 21, 1963 for treatment of an acute lumbar spine strain with pain radiating down the back of his right leg after lifting a heavy weight.  At the time of admission, the Veteran reported a history of a similar episode in 1958 (prior to service) but the pain did not go to the leg at that time.  A March 1963 clinical record cover sheet noted the diagnosis of lumbosacral strain, incurred in the line of duty, but also noted that the Veteran had injured his back in 1959 prior to service.  

The Veteran was admitted in June 1963 with acute lumbosacral strain.  His past history included recurrent episodes of low back pain since 1958 after he injured his back while diving.  Following that injury, he had no further problems until November 1962 when he again had pain which radiated down the right leg.  The current strain was noted to have been incurred in the line of duty.  

The Veteran's July 1964 separation examination did not note any abnormal findings with regard to his back and the physical profile for the back was "1."  On the concurrent report of medical history, the Veteran indicated that this back "bothers" him sometimes and he had been treated both prior to service and in service. 

In the summary of defects portion of the August 1962 enlistment examination, the examiner recorded "occas[ional] discomfort L[umbosacral]-S[pine]."  During service, the Veteran was treated for acute lumbosacral strain after lifting a heavy box and reported a similar history prior to service.  It is unclear whether the Veteran had a pre-existing back condition when inducted, whether the back strain suffered in service is unrelated to the "occasional discomfort" noted at induction or whether it represents aggravation of a preexisting condition.  

A January 2010 VA examination diagnosed degenerative changes of the lumbar spine, but the examiner stated that he could not provide an opinion as to whether the Veteran's current back condition was related to the back injury documented in service without resorting to speculation.  As a rationale, the examiner noted that the Veteran complained of lower back pain to his right side during service, while his current complaints of lower back pain was on his left side.

The Board finds the January 2010 VA examination to be inadequate because the examiner did not address the findings of the induction examination or consider whether there was a pre-existing back disorder that was aggravated during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, another opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For purposes of service connection pursuant to 38 U.S.C.A. § 1110 (West 2002), every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where a pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current back disorder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a back disability, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's back.

(b) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed back disability existed prior to his entry onto active duty? 

(c) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting back disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disability had its onset in service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made 

2.  Thereafter, readjudicate the Veteran's claim seeking service connection for a back condition based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The matters should then be returned to the Board for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


